Citation Nr: 9900051	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1963 
to August 1967, and from May 1968 to May 1990, appealed that 
decision to the Board.  During the pendency of the claim the 
veteran relocated, and the appeal has continued from the RO 
in Indianapolis, Indiana.


REMAND

As a preliminary matter, the veteran's claim for service 
connection for a bilateral knee disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim that is plausible.

Upon a careful review of the evidence of record, the Board 
notes that additional development is warranted in this case.  
In this regard, the Board notes that service medical records 
indicate that the veteran was referred for a physical therapy 
consultation in January 1990 with a diagnosis of 
patellofemoral stress syndrome.  On physical therapy 
consultation that same month, the veterans current 
complaints were reported to be that he got a catch on the 
lateral aspect of the right patella on stairs and sometimes 
just walking.  He reported that this symptom was getting 
progressively worse.  It was reported that the right knee 
was worse than the left.  Examination at the time revealed no 
swelling or ecchymosis.  Range of motion was reported to be 
within normal limits, bilaterally.  Crepitus was noted in 
both knees with the right knee reportedly worse than the 
left.  There was no pain.  However, there was a positive 
patellofemoral compression on the right; the left was 
negative.  The knees were described as nontender.  The 
assessment was patellofemoral syndrome.  The goal was to 
increase right knee strength and to decrease the symptoms 
complained of by the veteran.  The veteran continued physical 
therapy and his exercise program through April 1990.  An 
April 1990 physical therapy note indicates that the veteran 
had no complaints of knee pain.  Examination of both knees at 
the time revealed no swelling.  Range of motion was reported 
to be within normal limits with crepitus noted, greater in 
the right knee.  Patellofemoral compression testing was 
reported to be negative, and the veterans knees were 
described as nontender.  The assessment was resolved 
patellofemoral syndrome.

Although service medical records appear to indicate that the 
veterans patellofemoral syndrome resolved in service, post-
service medical records indicate that the veteran continued 
to complain of problems with his knees similar to the 
complaints in service.  These post-service records also 
record similar findings as those reported in service 
particularly with respect to a finding of crepitus in both 
knees.  The Board notes, further, that these post-service 
medical records appear to raise additional questions 
regarding the relationship between any current bilateral knee 
disorder and the knee disorder for which the veteran received 
treatment in service. 

In this regard, post-service medical records include the 
reports of several VA examinations.  In April 1992, the 
examiner stated that the veteran had progressive post-
exertional knee pain since the 1970s.  He also appeared to 
relate a finding of bilateral crepitus and patella click to 
degenerative joint disease of the knees, and possible 
chondromalacia patella.  It is not clear whether he was 
relating these diagnoses to the veterans service.  The Board 
notes, however, that x-rays of the knees were negative.  

In September 1993, a VA examiner was asked to examine the 
veteran and to rule out degenerative joint disease of the 
knees and chondromalacia patella of the knees due to service.  
However, following examination of the veteran, the examiner 
only concluded that the veteran had mild chondromalacia of 
the right patellofemoral joint which was reported to be only 
occasional.  The examiner expressed no opinion regarding 
degenerative joint disease, the presence of absence of left 
knee disability despite similar complaints with respect to 
both knees and despite the presence of findings substantially 
similar to those reported for the right knee (although the 
absence of a left knee diagnosis arguably could be considered 
as ruling out the presence of a current left knee disorder), 
nor did he address the inquiry as to whether any of the 
diagnosed disabilities, are due to the veterans military 
service. 

In light of the above, the Board finds that further medical 
information is required before the Board can issue an 
informed decision.  The Board finds that another examination 
may be useful, and hence, this claim is REMANDED to the RO 
for the following actions:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
exact nature and extent of any bilateral 
knee disorder.  Any and all indicated 
evaluations, studies, and tests, 
including x-rays, deemed necessary by the 
examiner should be conducted.  In light 
of the two VA examination reports and 
service medical records, the findings of 
which are substantially set forth above, 
the examiner is requested to give an 
opinion as to 1) whether the veteran 
currently has a disorder of either knee; 
2) whether it is at least as likely as 
not that any current disorder(s) is/are 
related to the veterans in-service 
complaints of bilateral knee pain and 
treatment for patellofemoral syndrome or 
otherwise to the veterans military 
service; and 3) whether the veteran has 
chondromalacia patella and/or 
degenerative joint disease, of either 
knee and the likelihood of a relationship 
of these disorders, if any, to the 
veterans military service.  The complete 
rationale for each opinion expressed 
should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis, applicable to 
each knee.  Since it is important that 
each disability be viewed in relation to 
its history[,] 38 C.F.R. § 4.1 (1998), 
the claims file must be made available to 
the examiner for review.

2.  Thereafter, the RO is requested to 
readjudicate the veterans claim for 
service connection for a bilateral knee 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  
Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and provide due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to be considered 
in connection with his current appeal.  No action is required 
until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
